


110 HR 2451 IH: To provide for the redeployment of United States Armed

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2451
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mr. Obey (for himself
			 and Mr. McGovern) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the redeployment of United States Armed
		  Forces and defense contractors from Iraq.
	
	
		1.Redeployment of United States
			 Armed Forces and defense contractors from Iraq
			(a)Commencement of
			 redeploymentNot later than
			 90 days after the date of the enactment of this Act, the Secretary of Defense
			 shall commence the redeployment of units and members of the Armed Forces
			 deployed in Iraq as part of Operation Iraqi Freedom and contractors operating
			 in Iraq and funded using amounts appropriated to the Department of
			 Defense.
			(b)Completion of
			 redeploymentThe Secretary of Defense shall complete the
			 redeployment of the Armed Forces and defense contractors from Iraq by June 30,
			 2008.
			(c)Authority To
			 determine locations outside of Iraq for redeploymentNothing in
			 this section shall be construed to restrict the locations outside of Iraq to
			 which units and members of the Armed Forces redeployed from Iraq may be
			 transferred, including redeployment to an adjacent or nearby country at the
			 invitation of the government of the country or redeployment to bolster military
			 forces deployed in Afghanistan as part of Operation Enduring Freedom.
			(d)Authority To
			 retain Armed Forces in Iraq for limited purposesThe Secretary of
			 Defense may retain in Iraq members of the Armed Forces for the purpose of
			 providing security for the United States Embassy and other United States
			 diplomatic missions in Iraq; protecting American citizens, including members of
			 the Armed Forces; serving in roles consistent with customary diplomatic
			 positions; engaging in targeted special actions limited in duration and scope
			 to killing or capturing members of al-Qaeda and other terrorist organizations
			 with global reach; and training and equipping members of the Iraqi Security
			 Forces. At the request of the Government of Iraq, the Secretary of Defense may
			 retain in Iraq members of the Army Corps of Engineers and defense contractors
			 engaged in reconstruction projects in Iraq, to the extent necessary to complete
			 such projects.
			(e)Availability of
			 funds for safe and orderly redeploymentNotwithstanding any other provision of law,
			 funds appropriated or otherwise made available in any Act are immediately
			 available for obligation and expenditure to plan and execute a safe and orderly
			 redeployment of the Armed Forces and defense contractors from Iraq, as required
			 by this section.
			(f)Transfer of
			 united states military facilities in IraqThe President of the
			 United States shall transfer to the Government of Iraq all right, title, and
			 interest held by the United States in any military facility in Iraq that was
			 constructed, repaired, or improved using amounts appropriated to the Department
			 of Defense and occupied by a unit of the Armed Forces.
			(g)Prohibition on
			 use of funds To further deploy united states armed forces to
			 IraqBeginning on the date of the completion of the redeployment
			 of the Armed Forces from Iraq under subsection (b), funds appropriated or
			 otherwise made available under any provision of law may not be obligated or
			 expended to further deploy units or members of the Armed Forces to Iraq,
			 including through participation in any multinational force in Iraq, except as
			 provided under subsection (d) or unless such deployment of units or members of
			 the Armed Forces is specifically authorized in advance by an Act of
			 Congress.
			(h)Assistance to
			 Iraqi security forces and multinational forces in IraqNothing in
			 this section shall be construed to prohibit or otherwise restrict the use of
			 funds available to the Department of Defense for the purpose of providing
			 financial assistance or equipment to the Iraqi Security Forces or multinational
			 forces providing security or training in Iraq at the request of the Government
			 of Iraq.
			(i)Continuation of
			 diplomatic, social, and economic reconstruction activities in
			 IraqNothing in this section shall be construed to prohibit or
			 otherwise restrict the use of funds available to any department or agency of
			 the United States (other than the Department of Defense) to carry out
			 diplomatic, social, and economic reconstruction activities in Iraq at the
			 request of the Government of Iraq.
			(j)Asylum or other
			 means of protection for Iraqi citizensNothing in this section
			 shall be construed to prohibit or otherwise restrict the authority of the
			 President to arrange asylum or other means of protection for Iraqi citizens who
			 might be physically endangered by the redeployment of the Armed Forces from
			 Iraq.
			(k)DefinitionIn
			 this section, the term Armed Forces has the meaning given the term
			 in section 101(a)(4) of title 10, United States Code.
			
